Citation Nr: 1232534	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-28 649	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder, including as secondary to 
service-connected bilateral Achilles tendonitis, and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a back disorder, also including as secondary to the 
service-connected bilateral Achilles tendonitis, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


REMAND

The Veteran served on active duty from October 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was new and material evidence and, therefore, reopened the Veteran's claims for service connection for right knee and back conditions, which he is alleging are secondary to his service-connected bilateral Achilles tendonitis.  However, the RO then proceeded to deny these claims on their underlying merits.  A subsequent January 2007 RO rating decision confirmed and continued the denial of these claims, and this appeal ensued.

In May 2011, the Board requested a medical expert opinion from an orthopedist with the Veterans Health Administration (VHA) regarding the cause of these claimed right knee and back disorders, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) they are either directly related to the Veteran's military service, presumptively related, or, as he is specifically alleging, secondarily related by way of his service-connected bilateral Achilles tendonitis, meaning proximately due to, the result of, or aggravated by this service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The designated VHA medical expert in orthopedics provided this requested opinion later that same month, indicating he had reviewed the records provided to him and that it is unlikely the Veteran's knee and/or back pain are related to his Achilles tendonitis.  That opinion was entirely conclusory, however, since it did not provide any discussion of its underlying rationale.  The discussion of the underlying medical rationale of an opinion is where most of the probative value of an opinion is derived, not just from mere review of the claims file.  
See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In Neives-Rodriguez, the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two." 
Neives-Rodriguez, at 301.

"Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Court thus concluded in Nieves-Rodriguez that "a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Neives-Rodriguez, 22 Vet. App at 304.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  These significant facts may or may not include matters evident from a review of the claims file, given the nature of the issue under consideration."  Id.

Consequently, in June 2011, the Board requested an addendum opinion from that VHA orthopedist to provide this necessary rationale.  He also needed to address the additional possibilities of direct and presumptive service connection (not just, instead, secondary service connection).  He responded in July 2011 by simply indicating that, based on his medical knowledge as an orthopedic surgeon and after reviewing this Veteran's records, he did not see evidence of this Veteran's Achilles tendonitis being related to his low back or knee pain.  He added that he also did not see any evidence in the records that the Veteran's low back or knee pain is directly related or attributable to his military service.  This additional opinion also was insufficient, however, because it still did not contain the required discussion of its underlying medical rationale.

So, in September 2011, the Board again requested that this same VHA orthopedist provide the medical rationale for his opinion.  In December 2011, in response, yet another conclusory statement was received from this same orthopedist stating that it is unlikely that this Veteran's knee problems or low back problem are related to the Achilles tendonitis.  The rationale provided again merely stated that, after a review of the claims file, there was no relationship between the knee problem or low back problem that are related to the Veteran's Achilles tendonitis.

Therefore, in March 2012, in a further attempt to obtain a sufficient medical opinion on these issues of causation and aggravation as concerning the Veteran's low back and right knee disorders, yet another VHA medical expert opinion was requested, this time however from a different specialist.  This requested opinion was submitted in May 2012, this time with discussion of the underlying rationale to support the findings of this specialist and with a summary timeline for reference.  The Board provided the Veteran a copy of this opinion in July 2012, along with a medical opinion response form on which he could indicate whether he had additional argument and/or evidence to submit in response to this opinion, whether he wanted the Board in turn to proceed with the adjudication of his appeal or, instead, remand his case to the RO (the Agency of Original Jurisdiction (AOJ)) for initial review and consideration of this additional evidence, or whether he was waiving this right.

The Veteran responded in August 2012 on this form that he was submitting the enclosed argument and/or evidence (an additional written statement from him), but that he wanted his case remanded to the RO (AOJ) for initial review and consideration of this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).


Accordingly, these claims are REMANDED to the RO, via the Appeals Management Center (AMC), for the following additional development and consideration:

Readjudicate the claims in light of all additional evidence received since the most recent, October 2009, supplemental statement of the case (SSOC).  This includes, in particular, the VHA medical expert opinions and supplemental opinions (addenda) obtained in May 2011, July 2011, December 2011, and May 2012, as well as the Veteran's responses to these several opinions, including as recently as August 2012.  If his claims continue to be denied, send him another SSOC addressing all of this additional evidence and give him time to respond to this additional SSOC before returning the file to the Board for further appellate consideration of his claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


